DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of “Invention I, claims 1-4” in the reply filed on 10 February 2022 is acknowledged.  Accordingly, claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 February 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
a.	 The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, D (shown in FIG. 5) and rh (shown in FIG. 5).
b.	The drawings fail to comply with 37 CFR 1.84(p)(4) because a same reference character has been used to designate plural distinct elements.  Note, for instance, the following:
“A” has been used to designate:
(1)	a “head running direction” “arrow” (as shown in FIG. 2 and as disclosed in lines 33-35 on page 6, for instance) and
(2)	a “group” (as shown in FIG. 10 and as disclosed in lines 25, 30 and 34 on page 22 and lines 19, 21, 27 and 34 on page 23, for instance);
“B” has been used to designate:
(1)	a “disk” “rotational direction” “arrow” (as shown in FIGS. 1-3 and as disclosed in lines 33-35 on page 5, lines 28-29 on page 6, and line 2 on page 7 for instance) and
(2)	a “group” (as shown in FIG. 10 and as disclosed in lines 25, 30 and 33 on page 22 and lines 1-2, 19, 23 and 33 on page 23, for instance);

C” has been used to designate:
(1)	“airflow” (as shown in FIG. 2 and as disclosed in lines 26, 28, 31 and 32 on page 6, for instance),
(2)	a “central axis line” (as shown in FIG. 6 and as disclosed in line 22 on page 9 and line 15 on page 13 for instance), and
(3)	a “group” (as shown in FIG. 10 and as disclosed in lines 25 and 30 on page 22, lines 1, 19 and 24 on page 23, and line 4 on page 24, for instance);
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or an amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
claim 2, “The magnetic of claim 1” should be changed to
--The magnetic disk device of claim 1-- in order to more clearly refer back to that set forth in line 1 of claim 1.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Many elements in the claims are indefinite because they lack clear and/or positive antecedent basis including “the same axis” (line 3 of claim 1), “the parallel arrangement direction” (lines 8-9 and 20 of claim 1 and line 11 of claim 4), “the larger” claim 1), “the magnetic pole width” (line 12 of claim 1 and line 8 of claim 2), “the width direction” (line 13 of claim 1 and line 9 of claim 2), “the magnetic characteristics” (lines 15-16 of claim 1), “the farther” (line 18 of claim 1 and line 9 of claim 4), “the vicinity” (line 19 of claim 1 and line 10 of claim 4), “the center” (line 20 of claim 1 and lines 10-11 of claim 4), and “the higher” (line 8 of claim 4).
b.	In line 2 of claim 2, it is indefinite as to which of the “plurality of magnetic heads,” set forth in line 5 of independent claim 1, is being referenced by “the magnetic head.”
c.	Claim 3 inherits the indefiniteness associated with independent claim 1 and stands rejected as well.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688